Citation Nr: 0023158	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  94-06 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Evaluation of bilateral hearing loss, rated as 30 percent 
disabling from March 10, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran served on active military duty from April 1956 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision that 
denied a claim of service connection for right ear hearing 
loss.  (Service connection for left ear hearing loss had 
previously been granted by a January 1977 rating decision.)  
In July 1998, the Board granted the claim of service 
connection and remanded the question of entitlement to a 
higher rating for bilateral defective hearing.  By a February 
1999 rating decision, a 30 percent rating was granted, 
effective from March 10, 1994.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
before the Board (rating of bilateral defective hearing) is a 
continuation of an appeal following a grant of service 
connection for defective hearing in the right ear, the Board 
construes the appeal as one from an original rating.


FINDINGS OF FACT

1.  Audiometric test results obtained during a VA 
compensation examination conducted in January 1999 correspond 
to a numeric designation of V for the right ear and VII for 
the left ear.  

2.  Puretone thresholds for the frequencies used to adjudge 
the degree of hearing loss were not all 55 decibels or more; 
the veteran did not have a puretone threshold of 30 decibels 
or less at 1,000 Hertz.


CONCLUSION OF LAW

A higher rating for bilateral defective hearing is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.85, Table VI, Table VII, Diagnostic Code 6103 (1998); 
38 C.F.R. §§ 4.85, 4.86 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. § 4.85 (1999).  

The provisions of the rating criteria governing the 
evaluation of service-connected hearing loss were changed on 
June 10, 1999.  64 Fed. Reg. 25209 (May 11, 1999).  
Nevertheless, the criteria in effect both before and after 
the change establish eleven auditory acuity levels designated 
from I to XI.  Whether viewing the old or new criteria, 
Tables VI and VII as set forth in the rating criteria are 
used to calculate the rating to be assigned.  38 C.F.R. 
§ 4.87 (1998); 38 C.F.R. § 4.85 (1999).  In instances where, 
because of language difficulties, the Chief of the Audiology 
Clinic certifies that the use of both puretone averages and 
speech discrimination scores is inappropriate, Table VIa of 
the rating criteria is to be used to assign a rating based on 
puretone averages.  38 C.F.R. § 4.85(c) (1998); 38 C.F.R. 
§ 4.85(c) (1999).  

Under the criteria that became effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(1999).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(1999).  

In the veteran's case, audiometric testing conducted in 
January 1999 revealed puretone thresholds of 45, 30, 30, and 
35 decibels in the right ear, at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively, and there was a 60 percent 
discrimination score.  He had puretone thresholds of 45, 35, 
55, and 85 decibels in the left ear, at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively, with a 56 percent 
discrimination score.  Applying these test results to 
38 C.F.R. § 4.87, Table VI (1998), or 38 C.F.R. § 4.85, Table 
VI (1999), the veteran has a numeric designation of V for the 
right ear and VII for the left ear.  This results in a 
finding that a higher rating is not warranted.  38 C.F.R. 
§ 4.87, Table VII (1998); 38 C.F.R. § 4.85, Table VII (1999).  
Additionally, as is apparent from the results set out above, 
the veteran did not have thresholds of 55 or greater in each 
of the specified frequencies, and did not have thresholds of 
30 decibels or less at 1,000 Hertz.  Consequently, 38 C.F.R. 
§ 4.86 (1999) is not for application.  Moreover, no examiner 
has indicated that use of speech discrimination scores is 
inappropriate because of language difficulties.  38 C.F.R. 
§ 4.85(c) (1998); 38 C.F.R. § 4.85(c) (1999).  

When considering previously obtained tests results, namely 
those obtained in November 1976, October 1994, June 1995, and 
February 1996, there is no suggestion that a rating greater 
than 30 percent was warranted at any time since March 10, 
1994.  Fenderson, supra.  The results of November 1976 and 
June 1995 testing are not complete enough to apply the rating 
criteria, and those obtained in October 1994 and February 
1996 reflect discrimination scores in each ear higher than 
those obtained in January 1999 and puretone averages in each 
ear lower than those obtained in January 1999.  Consequently, 
a higher rating is not warranted for any period since the 
award of the 30 percent for bilateral defective hearing.  Id.  


ORDER

A higher rating for bilateral defective hearing is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

